Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 are rejected under 35 USC 103(a) as being unpatentable over Seynblat US 2004/0203853 in view of Ladd et al. US 2009/0121940 and further in view of Diggelen et al. US 2005/0212700.

     As to claim 1, Sheynblat discloses a navigation system (para (0021] - "FIG. 1 is diagram of a hybrid position determination system 100 that includes a number of position determination sub-systems. One such position determination sub-system is the well-known Global Positioning System (GPS). Another such position determination sub-system is a wireless (e.g., cellular) communication system, which may be a Code Division Multiple Access (CDMA) communication system or some other system") comprising: 
                  a local signal of opportunity (SOP) receiver to receive an SOP signal from at least one remote SOP transceiver station (cellular system is a type of SOP: para (0028] - "terminal 110 receives signals transmitted from a number of transmitters, which may be base stations 120 of the cellular communication system"); and 
        a processor (para [0029] - "Terminal 110 may be any device capable of receiving and processing signals from the position determination sub-systems to obtain timing, ranging, and/or location information") to: 
          determine a remote SOP pseudorange measurement based on the received SOP signal (signal from base station is a type of SOP: para [0065] - "the measured pseudo-range, RBi, to each available base station may be determined based on the signal received from the base station"); and 
        determine an estimated local receiver position based on the SOP pseudorange measurement (GPS is a type of GNSS: para [0037] - "The pseudo-range measurements for the base stations may be combined with the pseudo-range measurements for the GPS satellites and used to compute a position estimate for the terminal"). 
	Sheynblat doesn’t expressly teach SOP clock bias mechanism recited in the instant claim.
However, Ladd teaches determining position based on SOP clock bias (esp. c.f. abstract, [0008-0010, and claim 1]). 
It would be obvious to modify Sheynblat by accommodating the SOP clock bias taught by Ladd for the benefit of determining position as required (see Ladd: abstract, [0008-0010, and claim 1]). 
Sheynblat and Ladd do not expressly teach the amended limitations regarding the estimated local receiver clock bias, estimated remote SOP clock bias, and the estimated local receiver position and an estimated local receiver clock bias determined without requiring a base station. 
However, Diggelen teaches the amended limitations regarding the estimated local receiver clock bias, estimated remote SOP clock bias, and the estimated local receiver position and an estimated local receiver clock bias determined without requiring a base station (esp. c.f. [0078]).
It would be obvious for a skilled artisan to modify Sheynblat and Ladd by incorporating the local receiver position, estimated local receiver clock bias, remote SOP, etc. as taught by Dieggelen [0078] for the benefit of modulating the performance characteristic of the SDR for navigation with cellular CDMA signaling to reduce dilution of precision.  


     Regarding claim 8, Sheynblat teaches a navigation method (para [0012] - "a method is provided for determining a position estimate for a wireless terminal") comprising: 
            receiving a local SOP signal from at least one SOP transceiver station at a remote signal of opportunity (SOP) receiver (cellular system is a type of SOP: para (0028] - "terminal 110 receives signals transmitted from a number of transmitters, which may be base stations 120 of the cellular communication system");
          determining a remote SOP pseudorange measurement based on the received SOP signal (signal from base station is a type of SOP: para (0065] - "the measured pseudo-range, RBi, to each available base station may be determined based on the signal received from the base station"); and 
           determining an estimated local receiver position based on the SOP pseudorange measurement and on the plurality of GNSS pseudorange measurements (GPS is a type of GNSS: para [0037] - "The pseudo-range measurements for the base stations may be combined with the pseudo-range measurements for the GPS satellites and used to compute a position estimate for the terminal").
Sheynblat doesn’t expressly teach SOP clock bias mechanism recited in the instant claim.
However, Ladd teaches determining position based on SOP clock bias (esp. c.f. abstract, [0008-0010, and claim 1]).  
It would be obvious to modify Sheynblat by accommodating the SOP clock bias taught by Ladd for the benefit of determining position as required (see Ladd: abstract, [0008-0010, and claim 1]). 
Sheynblat and Ladd do not expressly teach the amended limitations regarding the estimated local receiver clock bias, estimated remote SOP clock bias, and the estimated local receiver position and an estimated local receiver clock bias determined without requiring a base station. 
However, Diggelen teaches the amended limitations regarding the estimated local receiver clock bias, estimated remote SOP clock bias, and the estimated local receiver position and an estimated local receiver clock bias determined without requiring a base station (esp. c.f. [0078]).
It would be obvious for a skilled artisan to modify Sheynblat and Ladd by incorporating the local receiver position, estimated local receiver clock bias, remote SOP, etc. as taught by Dieggelen [0078] for the benefit of modulating the performance characteristic of the SDR for navigation with cellular CDMA signaling to reduce dilution of precision.  


       Regarding claim 15, Sheynblat discloses at least one machine-readable storage medium, comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer-controlled device (para [0082] -"Terre&trial receiver 512 a may implement a rake receiver that is capable of concurrently processing multiple signal instances (or multipath components) in the received signal," para (0083] - "GPS receiver unit 512 b includes front-end circuitry that processes signals transmitted from GPS satellites to derive information used for position determination," para [0084] - "Processing unit 516 may (e.g., periodically) derive an accurate estimate of the position of receiver unit 500 based on the accurate position determination sub-system (e.g., GPS)," para 
(0085] - "Memory unit 518 stores various data used for determining position. For example, memory unit 518 may store the GPS satellite location related information (which may be derived from the Almanac and/or Ephemeris), the locations of the base stations (which may be provided via signaling), and the pseudo-range residuals. Memory unit 518 may also store program codes and data for processing unit 516," and para [0086] - "Controller 520 may direct the operation of processing unit 516") to: 
             receive a local SOP signal from at least one SOP transceiver station at a remote signal of opportunity (SOP) receiver (cellular system is a type of SOP: para [0028] - "terminal 110 receives signals transmitted from a number of transmitters, which may be base stations 120 of the cellular communication system"); 
            determine a remote SOP pseudorange measurement based on the received SOP signal (signal from base station is a type of SOP: para [0065] - "the measured pseudo-range, RBi, to each available base station may be determined based on the signal received from the base station"); and 
          determine a local estimated receiver position based on the SOP pseudorange measurement and on the plurality of GNSS pseudorange measurements (GPS is a type of GNSS: para (0037] - "The pseudo-range measurements for the base stations may be combined with the pseudo-range measurements for the GPS satellites and used to compute a position estimate for the terminal").
Sheynblat doesn’t expressly teach SOP clock bias mechanism recited in the instant claim.
However, Ladd teaches determining position based on SOP clock bias (esp. c.f. abstract, [0008-0010, and claim 1]).  
It would be obvious to modify Sheynblat by accommodating the SOP clock bias taught by Ladd for the benefit of determining position as required (see Ladd: abstract, [0008-0010, and claim 1]). 
Sheynblat and Ladd do not expressly teach the amended limitations regarding the estimated local receiver clock bias, estimated remote SOP clock bias, and the estimated local receiver position and an estimated local receiver clock bias determined without requiring a base station. 
However, Diggelen teaches the amended limitations regarding the estimated local receiver clock bias, estimated remote SOP clock bias, and the estimated local receiver position and an estimated local receiver clock bias determined without requiring a base station (esp. c.f. [0078]).
It would be obvious for a skilled artisan to modify Sheynblat and Ladd by incorporating the local receiver position, estimated local receiver clock bias, remote SOP, etc. as taught by Dieggelen [0078] for the benefit of modulating the performance characteristic of the SDR for navigation with cellular CDMA signaling to reduce dilution of precision.  


Claims 2-3, 9-10, 16-17 are rejected under 35 USC 103(a) as being unpatentable over Sheynblat US 2002/0135510 in view of Ladd et al. US 2009/0121940 and Diggelen US 2005/0212700, of record, and further in view of Bruno et al. US 2002/0135510.
  
     Regarding claim 2, Sheynblat and Ladd and Diggelen discloses the system of claim 1. 
     Sheynblat and Ladd and Diggelen does not disclose wherein determining the SOP pseudorange measurement is further based on an SOP base transceiver station clock error estimate. 
       However, Bruno does disclose wherein determining the SOP pseudorange measurement is further based on an SOP base transceiver station clock error estimate (broadcast control channel, broadcast from the cellular base station, a type of SOP transceiver, para [0015] - "transmit data concerning the position of a source of a navigation signal, such as a GPS satellite, using a common broadcast control channel of a cellular telephone network," para [0028] - "SDM and GPS almanac data received on a broadcast control channel by way of the cellular receiver 90," and clock information (clock error, etc.), para [0035] - "The direction cosine matrix 180 uses these weighted measurements and the satellite and terrestrial position and clock information provided via the broadcast control channel to calculate the pseudo-range estimates of the satellite and terrestrial transmitters, rS1 and rT1, respectively"). 
          It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat in view of Ladd and Diggelen with the hybrid system for position determination as taught by Bruno, because Sheynblat and Bruno are directed to determining the position of mobile or wireless units, using GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for more consistent and accurate determination of the position of mobile/wireless units. 

      Regarding claim 3, Sheynblat and Ladd and Diggelen discloses the system of claim 2. 
     Sheynblat and Ladd and Diggelen does not disclose wherein receiving the SOP signal includes receiving the clock error estimate from the at least one SOP transceiver station. 
           However, Bruno does disclose wherein receiving the SOP signal includes receiving the clock error estimate from the at least one SOP transceiver station (para (0035] - "The direction cosine matrix 180 uses these weighted measurements and the satellite and terrestrial position and clock information provided via the broadcast control channel to calculate the pseudo-range estimates of the satellite and terrestrial transmitters, rS 1 and rT1, respectively"). 
          It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the hybrid system for position determination as taught by Bruno, because Sheynblat and Bruno are directed to determining the position of mobile or wireless units, using GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for more consistent and accurate determination of the position of mobile/wireless units. 

      Regarding claim 9, Sheynblat and Ladd and Diggelen discloses the method of claim 8.
 Sheynblat and Ladd and Diggelen does not disclose wherein determining the SOP pseudorange measurement is further based on an SOP base transceiver station clock error estimate. 
            However, Bruno does disclose wherein determining the SOP pseudorange measurement is further based on an SOP base transceiver station clock error estimate (broadcast control channel, broadcast from the cellular base station, a type of SOP transceiver, para [0015] - "transmit data concerning the position of a source of a navigation signal, such as a GPS satellite, using a common broadcast control channel of a cellular telephone network," para [0028] - "SDM and GPS almanac data received on a broadcast control channel by way of the cellular receiver 90," and clock information (clock error, etc.), para [0035] - "The direction cosine matrix 180 uses these weighted measurements and the satellite and terrestrial position and clock information provided via the broadcast control channel to calculate the pseudo-range estimates of the satellite and terrestrial transmitters, rS1 and rT1, respectively").
             It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the hybrid system for position determination as taught by Bruno, because Sheynblat and Bruno are directed to determining the position of mobile or wireless units, using GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for more consistent and accurate determination of the position of mobile/wireless units. 

       Regarding claim 10, Sheynblat and Ladd and Diggelen discloses the method of claim 9.
     Sheynblat and Ladd and Diggelen does not disclose wherein receiving the SOP signal includes receiving the clock error estimate from the at least one SOP transceiver station. 
            However, Bruno does disclose wherein receiving the SOP signal includes receiving the clock error estimate from the at least one SOP transceiver station (para (0035] - "The direction cosine matrix 180 uses these weighted measurements and the satellite and terrestrial position and clock information provided via the broadcast control channel to calculate the pseudo-range estimates of the satellite and terrestrial transmitters, rS 1 and rT1, respectively"). 
                It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the hybrid system for position determination as taught by Bruno, because Sheynblat and Bruno are directed to determining the position of mobile or wireless units, using GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for more consistent and accurate determination of the position of mobile/wireless units. 

       Regarding claim 16, Sheynblat and Ladd and Diggelen discloses the machine-readable storage medium of claim 15.
      Sheynblat and Ladd and Diggelen does not disclose the instructions further causing the computer-controlled device to determine the SOP pseudorange measurement based on an SOP base transceiver station clock error estimate. 
        However, Bruno does disclose the instructions further causing the computer-controlled device to determine the SOP pseudorange measurement based on an SOP base transceiver station clock error estimate (broadcast control channel, broadcast from the cellular base station, a type of SOP transceiver, para [0015] - "transmit data concerning the position of a source of a navigation signal, such as a GPS satellite, using a common broadcast control channel of a cellular telephone network," para (0028] - "SOM and GPS almanac data received on a broadcast control channel by way of the cellular receiver 90," and clock information (clock error, etc.), para (0035] - "The direction cosine matrix 180 uses these weighted measurements and the satellite and terrestrial position and clock information provided via the broadcast control channel to calculate the pseudo-range estimates of the satellite and terrestrial transmitters, rS 1 and rT1, respectively"). 
               It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the hybrid system for position determination as taught by Bruno, because Sheynblat and Bruno are directed to determining the position of mobile or wireless units, using GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for more consistent and accurate determination of the position of mobile/wireless units. 

        Regarding claim 17, Sheynblat and Ladd and Diggelen discloses the machine-readable storage medium of claim 16. 
     Sheynblat and Ladd and Diggelen does not disclose the instructions further causing the computer-controlled device to receive the clock error estimate from the at least one SOP transceiver station. 
         However, Bruno does disclose the instructions further causing the computer-controlled device to receive the clock error estimate from the at least one SOP transceiver station (para (0035] - "The direction cosine matrix 180 uses these weighted measurements and the satellite and terrestrial position and clock information provided via the broadcast control channel to calculate the pseudo-range estimates of the satellite and terrestrial transmitters, rS 1 and rT1, respectively").
          It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the hybrid system for position determination as taught by Bruno, because Sheynblat and Bruno are directed to determining the position of mobile or wireless units, using GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for more consistent and accurate determination of the position of mobile/wireless units. 


     Claims 6, 7, 13, 14, and 20 are rejected under 35 USC 10(3)a as being unpatentable over  Sheynblat and Ladd and Diggelen, all of record, in view of US 2015/0350914 Baxley et al. 

     Regarding claim 6, Sheynblat and Ladd and Diggelen discloses the system of claim 1.
 Sheynblat and Ladd and Diggelen does not disclose wherein the SOP receiver includes a hardware-defined radio. 
       However, Baxley does disclose wherein the SOP receiver includes a hardware-defined radio (SOP can be Bluetooth, mobile telephone signals, etc., para (0069] - "while certain example sensors 120 presented herein may be software-defined radios, other example sensors 120 may be hardware-defined radios or simply hardware radios. Generally, a hardware radio is fixed to operate on predefined frequencies, bandwidths, modulation techniques, coding, protocols, and wireless communications standards. For example, a hardware radio may be specifically designed to receive one specific standard such as Wi-Fi signals, Bluetooth signals, or mobile telephone signals. In contrast, a software-defined radio may be reconfigurable using software to handle any number of different communication standards even custom or otherwise non-standards-driven wireless communications" and para [0075] - "upon determining that the particular radio frequency signal 215 detected at a particular antenna 210 contains a Bluetooth signal, the signal analysis system 130 may use the antenna signal-switching network 310 to redirect that particular radio frequency signal 215 from a software-defined radio 335 instead to a hardware-defined radio 340 specifically designed to receive and decode Bluetooth signals"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the system for identifying radio transmissions associated with autonomous vehicles as taught by Baxley, because Sheynblat and Baxley are directed to communications between satellite and/or SOP systems and mobile or wireless units, and since such would allow for more diversity and efficiency in communicating with mobile/wireless units. 

        Regarding claim 7, Sheynblat and Ladd and Diggelen discloses the system of claim 1.
 Sheynblat and Ladd and Diggelen does not disclose wherein the SOP receiver includes a software-defined radio (SOR). 
         However, Baxley does disclose wherein the SOP receiver includes a software-defined radio (SOR) (SOP can be Bluetooth, mobile telephone signals, etc., para [0069] - "while certain example sensors 120 presented herein may be software-defined radios, other example sensors 120 may be hardware-defined radios or simply hardware radios. Generally, a hardware radio is fixed to operate on predefined frequencies, bandwidths, modulation techniques, coding, protocols, and wireless communications standards. For example, a hardware radio may be specifically designed to receive one specific standard such as Wi-Fi signals, Bluetooth signals, or mobile telephone signals. In contrast, a software-defined radio may be reconfigurable using software to handle any number of different communication standards even custom or otherwise non-standards-driven wireless communications" and para [0075] - "upon determining that the particular radio frequency signal 215 detected at a particular antenna 210 contains a Bluetooth signal, the signal analysis system 130 may use the antenna signal-switching network 31 0 to redirect that particular radio frequency signal 215 from a software-defined radio 335 instead to a hardware-defined radio 340 specifically designed to receive and decode Bluetooth signals").
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the system for identifying radio transmissions associated with autonomous vehicles as taught by Baxley, because Sheynblat and Baxley are directed to communications between satellite and/or SOP systems and mobile or wireless units, and since such would allow for more diversity and efficiency in communicating with mobile/wireless units.

        Regarding claim 13, Sheynblat and Ladd and Diggelen discloses the method of claim 8.
 Sheynblat and Ladd and Diggelen does not disclose wherein receiving the SOP signal includes receiving the SOP signal at a hardware-defined radio. 
           However, Baxley does disclose wherein receiving the SOP signal includes receiving the SOP signal at a hardware-defined radio (SOP can be Bluetooth, mobile telephone signals, etc., para [0069) - "while certain example sensors 120 presented herein may be software-defined radios, other example sensors 120 may be hardware-defined radios or simply hardware radios. Generally, a hardware radio is fixed to operate on predefined frequencies, bandwidths, modulation techniques, coding, protocols, and wireless communications standards. For example, a hardware radio may be specifically designed to receive one specific standard such as Wi-Fi signals, Bluetooth signals, or mobile telephone signals. In contrast, a software-defined radio may be reconfigurable using software to handle any number of different communication standards even custom or otherwise non-standards-driven wireless communications" and para (0075) - "upon determining that the particular radio frequency signal 215 detected at a particular antenna 210 contains a Bluetooth signal, the signal analysis system 130 may use the antenna signal-switching network 310 to redirect that particular radio frequency signal 215 from a software-defined radio 335 instead to a hardware-defined radio 340 specifically designed to receive and decode Bluetooth signals"). 
        It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the system for identifying radio transmissions associated with autonomous vehicles as taught by Baxley, because Sheynblat and Baxley are directed to communications between satellite and/or SOP systems and mobile or wireless units, and since such would allow for more diversity and efficiency in communicating with mobile/wireless units.
 
       Regarding claim 14, Sheynblat and Ladd and Diggelen discloses the method of claim 8.
          Sheynblat and Ladd and Diggelen does not disclose wherein receiving the SOP signal includes receiving the SOP signai at a software-defined radio (SDR). 
        However, Baxley does disclose wherein receiving the SOP signal includes receiving the SOP signai at a software-defined radio (SDR)(SOP can be Bluetooth, mobile telephone signals, etc., para [0069) - "while certain example sensors 120 presented herein may be software-defined radios, other example sensors 120 may be hardware-defined radios or simply hardware radios. Generally, a hardware radio is fixed to operate on predefined frequencies, bandwidths, modulation techniques, coding, protocols, and wireless communications standards. For example, a hardware radio may be specifically designed to receive one specific standard such as Wi-Fi signals, Bluetooth signals, or mobile telephone signals. In contrast, a software-defined radio may be recon(igurable using software to handle any number of different communication standards even custom or otherwise non-standards-driven wireless communications" and para [0075) - "upon determining that the particular radio frequency signal 215 detected at a particular antenna 210 contains a Bluetooth signal, the signal analysis system 130 may use the antenna signal-switching network 310 to redirect that particular radio frequency signal 215 from a software-defined radio 335 instead to a hardware-defined radio 340 specifically designed to receive and decode Bluetooth signals"). 
       It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the system for identifying radio transmissions associated with autonomous vehicles as taught by Baxley, because Sheynblat and Baxley are directed to communications between satellite and/or SOP systems and mobile or wireless units, and since such would allow for more diversity and efficiency in communicating with mobile/wireless units.

        Regarding claim 20, Sheynblat and Ladd and Diggelen discloses the machine-readable storage medium of claim 15.        
      Sheynblat and Ladd and Diggelen does not disclose the instructions further causing the computer-controlled device to receive the SOP signal at a hardware-defined radio. 
       However, Baxley does disclose the instructions further causing the computer-controlled device to receive the SOP signal at a hardware­defined radio (SOP can be Bluetooth, mobile telephone signals, etc., para (0069) - "while certain example sensors 120 presented herein may be software-defined radios, other example sensors 120 may be hardware-defined radios or simply hardware radios. Generally, a hardware radio is fixed to operate on predefined frequencies, bandwidths, modulation techniques, coding, protocols, and wireless communications standards. For example, a hardware radio may be specifically designed to receive one specific standard such as Wi-Fi signals, Bluetooth signals, or mobile telephone signals. In contrast, a software-defined radio may be reconfigurable using software to handle any number of different communication standards even custom or otherwise non-standards-driven wireless communications" and para (0075) - "upon determining that the particular radio frequency signal 215 detected at a particular antenna 210 contains a Bluetooth signal, the signal analysis system 130 may use the antenna signal-switching network 310 to redirect that particular radio frequency signal 215 from a software-defined radio 335 instead to a hardware-defined radio 340 specifically designed to receive and decode Bluetooth signals").
       It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination system taught by Sheynblat with the system for identifying radio transmissions associated with autonomous vehicles as taught by Baxley, because Sheynblat and Baxley are directed to communications between satellite and/or SOP systems and mobile or wireless units, and since such would allow for more diversity and efficiency in communicating with mobile/wireless units.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 USC 103(a) as being unpatentable over Sheynblat in view of Ladd and Diggelen and Bruno, all of record, and further in view of US 2015/0048972 Kennedy et al. 
     Regarding claim 4, Sheynblat in view of Ladd and Diggelen and Bruno discloses the system of claim 2. 
       Sheynblat in view of Ladd and Diggelen and Bruno does not disclose further including a stationary mapping receiver, wherein receiving the SOP signal includes receiving the clock error estimate at the SOP receiver from the stationary mapping receiver. 
        However, Kennedy discloses further including a stationary mapping receiver, wherein receiving the SOP signal includes receiving the clock error estimate at the SOP receiver from the stationary mapping receiver (para [0020) - "FIG. 4 illustrates the use of the Applicant's SMARTS (simultaneous mapping and relative timing using SoOPs) algorithm. SLAM engine 400 estimates the location of nodes and SoOP transmitters in an iterative fashion based on the past location of the nodes and SoOPs, current ranging and inertial measurements. SoOP locations are stored in database 410 and are either apriori knowledge or estimated over time by SLAM engine 400. A SoOP timing database 420 is maintained which keeps track of the absolute and relative time measurements made on SoOPs at each node 430" para (0035) - "METEOR Mathematical Derivation: In another embodiment, the derivation of the METEOR method illustrates the improvements over the Applicant's previously disclosed SMARTS algorithm. In one embodiment, the METEOR method efficiently represents and manipulates all clock biases and drifts in the context of the EKF state vector. This section expands on the derivation of generic range and range-difference measurement EKF, and applies it specifically to the GPS and SoOP problem"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination systems taught by Sheynblat and Bruno with the system of determining the location of a mobile device as taught by Kennedy, because Sheynblat, Bruno, and Kennedy are directed to determining the position of mobile or wireless units, using a combination of GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for use of mapping algorithms and receivers in the determination of mobile/wireless unit location.

       Regarding claim 5, the Sheynblat in view of Ladd and Diggelen and Bruno discloses the system of claim 2.
      Sheynblat in view of Ladd and Diggelen and Bruno does not disclose wherein the processor is further configured to generate the clock error estimate based on application of a simultaneous localization and mapping algorithm to the received SOP signal. 
        However, Kennedy discloses wherein the processor is further configured to generate the clock error estimate based on application of a simultaneous localization and mapping algorithm to the received SOP signal (para (0020) - "FIG. 4 illustrates the use of the Applicant's SMARTS (simultaneous mapping and relative timing using SoOPs) algorithm. SLAM engine 400 estimates the location of nodes and SoOP transmitters in an iterative fashion based on the past location of the nodes and SoOPs, current ranging and inertial measurements. SoOP locations are stored in database 410 and are either apriori knowledge or estimated over time by SLAM engine 400. A SoOP timing database 420 is maintained which keeps track of the absolute and relative time measurements made on SoOPs at each node 430" and para (0021) - "The framework is based on combining the prior art in GNSS signal processing and the cooperative wireless network-based localization and mapping"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination systems taught by Sheynblat and Bruno with the system of determining the location of a mobile device as taught by Kennedy, because Sheynblat, Bruno, and Kennedy are directed to determining the position of mobile or wireless units, using a combination of GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for use of mapping algorithms and receivers in the determination of mobile/wireless unit location.

Regarding claim 11, Sheynblat in view of Ladd and Diggelen and Bruno discloses the method of claim 9.
 Sheynblat in view of Ladd and Diggelen and Bruno does not disclose wherein receiving the SOP signal includes receiving the clock error estimate at the SOP receiver from a stationary mapping receiver. 
However, Kennedy discloses wherein receiving the SOP signal includes receiving the clock error estimate at the SOP receiver from a stationary mapping receiver (para (0020) - "FIG. 4 illustrates the use of the Applicant's SMARTS (simultaneous mapping and relative timing using SoOPs) algorithm. SLAM engine 400 estimates the location of nodes and SoOP transmitters in an iterative fashion based on the past location of the nodes and SoOPs, current ranging and inertial measurements. SoOP locations are stored in database 410 and are either apriori knowledge or estimated over time by SLAM engine 400. A SoOP timing database 420 is maintained which keeps track of the absolute and relative time measurements made on SoOPs at each node 430" para (0035) - "METEOR Mathematical Derivation: In another embodiment, the derivation of the METEOR method illustrates the improvements over the Applicant's previously disclosed SMARTS algorithm. In one embodiment, the METEOR method efficiently represents and manipulates all clock biases and drifts in the context of the EKF state vector. This section expands on the derivation of generic range and range-difference measurement EKF, and applies it specifically to the GPS and SoOP problem"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination systems taught by Sheynblat and Bruno with the system of determining the location of a mobile device as taught by Kennedy, because Sheynblat, Bruno, and Kennedy are directed to determining the position of mobile or wireless units, using a combination of GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for use of mapping algorithms and receivers in the determination of mobile/wireless unit location.

Regarding claim 12, Sheynblat in view of Ladd and Diggelen and Bruno discloses the method of claim 9.
 Sheynblat in view of Ladd and Diggelen and Bruno does not disclose further including generating the clock error estimate based on application of a simultaneous localization and mapping algorithm to the received SOP signal. 
However, Kennedy discloses further including generating the clock error estimate based on application of a simultaneous localization and mapping algorithm to the received SOP signal (para (0020) - "FIG. 4 illustrates the use of the Applicant's SMARTS (simultaneous mapping and relative timing using SoOPs) algorithm. SLAM engine 400 estimates the location of nodes and SoOP transmitters in an iterative fashion based on the past location of the nodes and SoOPs, current ranging and inertial measurements. SoOP locations are stored in database 410 and are either apriori knowledge or estimated over time by SLAM engine 400. A SoOP timing database 420 is maintained which keeps track of the absolute and relative time measurements made on SoOPs at each node 430" and para [0021) - "The framework is based on combining the prior art in GNSS signal processing and the cooperative wireless network-based localization and mapping"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination systems taught by Sheynblat and Bruno with the system of determining the location of a mobile device as taught by Kennedy, because Sheynblat, Bruno, and Kennedy are directed to determining the position of mobile or wireless units, using a combination of GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for use of mapping algorithms and receivers in the determination of mobile/wireless unit location.

Regarding claim 18, Sheynblat in view of Ladd and Diggelen and Bruno discloses the machine-readable storage medium of claim 16.
Sheynblat in view of Ladd and Diggelen and Bruno does not disclose the instructions further causing the computer-controlled device to receive the clock error estimate at the SOP receiver from a stationary mapping receiver. 
However, Kennedy discloses the instructions further causing the computer-controlled device to receive the clock error estimate at the SOP receiver from a stationary mapping receiver (para (0020) - "FIG. 4 illustrates the use of the Applicant's SMARTS (simultaneous mapping and relative timing using SoOPs) algorithm. SLAM engine 400 estimates the location of nodes and SoOP transmitters in an iterative fashion based on the past location of the nodes and SoOPs, current ranging and inertial measurements. SoOP locations are stored in database 41 O and are either apriori knowledge or estimated over time by SLAM engine 400. A SoOP timing database 420 is maintained which keeps track of the absolute and relative time measurements made on SoOPs at each node 430" para (0035) - "METEOR Mathematical Derivation: In another embodiment, the derivation of the METEOR method illustrates the improvements over the Applicant's previously disclosed SMARTS algorithm. In one embodiment, the METEOR method efficiently represents and manipulates all clock biases and drifts in the context of the EKF state vector. This section expands on the derivation of generic range and range-difference measurement EKF, and applies it specifically to the GPS and SoOP problem"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination systems taught by Sheynblat and Bruno with the system of determining the location of a mobile device as taught by Kennedy, because Sheynblat, Bruno, and Kennedy are directed to determining the position of mobile or wireless units, using a combination of GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for use of mapping algorithms and receivers in the determination of mobile/wireless unit location.

Regarding claim 19, Sheynblat in view of Ladd and Diggelen and Bruno discloses the machine-readable storage medium of claim 16.
Sheynblat in view of Ladd and Diggelen and Bruno does not disclose the instructions further causing the computer-controlled device to generate the clock error estimate based on application of a simultaneous localization and mapping algorithm to the received SOP signal. 
However, Kennedy discloses the instructions further causing the computer-controlled device to generate the clock error estimate based on application of a simultaneous localization and mapping algorithm to the received SOP signal (para (0020) - "FIG. 4 illustrates the use of the Applicant's SMARTS (simultaneous mapping and relative timing using SoOPs) algorithm. SLAM engine 400 estimates the location of nodes and SoOP transmitters in an iterative fashion based on the past location of the nodes and SoOPs, current ranging and inertial measurements. SoOP locations are stored in database 410 and are either a priori knowledge or estimated over time by SLAM engine 400. A SoOP timing database 420 is maintained which keeps track of the absolute and relative time measurements made on SoOPs at each node 430" and para [0021) - "The framework is based on combining the prior art in GNSS signal processing and the cooperative wireless network-based localization and mapping"). 
         It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the hybrid position determination systems taught by Sheynblat and Bruno with the system of determining the location of a mobile device as taught by Kennedy, because Sheynblat, Bruno, and Kennedy are directed to determining the position of mobile or wireless units, using a combination of GNSS/GPS satellite systems and/or terrestrial/cellular/SOP systems, and since such would allow for use of mapping algorithms and receivers in the determination of mobile/wireless unit location.

Response to Arguments
     Applicant’s response filed 5/3/22 has been considered. However, the arguments appear to be moot in view of the new grounds of rejection necessitated by amendment. In particular, the Diggelen reference teaches the concept of the estimated local receiver clock bias and estimated remote SOP where the local receiver position and estimated local receiver bias doesn’t require base station. Applicant may more specifically recite the clock error states or state vector/position state to distinguish applicant’s SOP mechanism over that of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646